  8:19-cv-00255-JMG-SMB Doc # 20 Filed: 10/04/19 Page 1 of 3 - Page ID # 97



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

KARMELL L. SANDERS, an individual;

                    Plaintiff,                                      8:19CV255

      vs.                                              FINAL PROGRESSION ORDER

TYSON PROCESSING SERVICES, INC., a
corporation;

                    Defendant.

      IT IS ORDERED that the final progression order is as follows:

      1)     The Pretrial Conference is scheduled to be held before the undersigned magistrate
             judge on February 8, 2021 at 10:00 a.m., and will be conducted by
             internet/telephonic conferencing. Counsel shall use the conferencing instructions
             assigned to this case to participate in the conference. (If counsel wishes to appear
             in person, counsel must contact chambers requesting permission to do so. Before
             contacting chambers to request such relief, counsel shall confer regarding the
             issue.) The parties’ proposed Pretrial Conference Order and Exhibit List(s) must
             be emailed to bazis@ned.uscourts.gov, in Word format, by 12:00 p.m. on
             February 3, 2021. The trial date will be set at the telephonic status conference or
             at the pretrial conference.

      2)     A telephonic conference to discuss the status of case progression and the parties’
             interest in settlement will be held with the undersigned magistrate judge on
             September 8, 2020 at 3:00 p.m. Counsel shall use the conferencing instructions
             assigned to this case to participate in the conference.

      3)     A telephonic conference to discuss the status of case progression and trial setting
             will be held with the undersigned magistrate judge on January 11, 2021 at 3:00
             p.m. Counsel shall use the conferencing instructions assigned to this case to
             participate in the conference.

      4)     The deadline for serving initial mandatory disclosures under Rule 26(a)(1) is
             October 30, 2019.

      5)     The deadlines for moving to amend pleadings or add parties are:

                    For the plaintiff(s):                 November 27, 2019
                    For the defendant(s):                 November 27, 2019

      6)     The deadline for completing written discovery under Rules 33, 34, and 36 of the
             Federal Rules of Civil Procedure is July 31, 2020. Motions to compel discovery
    8:19-cv-00255-JMG-SMB Doc # 20 Filed: 10/04/19 Page 2 of 3 - Page ID # 98



                  under Rules 33, 34, and 36 must be filed by June 30, 2020.

                  Note: A motion to compel, to quash, or for a disputed protective order shall not
                  be filed without first contacting the chambers of the undersigned magistrate judge
                  to set a conference for discussing the parties’ dispute.

         7)       The deadlines for identifying expert witnesses expected to testify at the trial, (both
                  retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                  Civ. P. 26(a)(2)(C)), are:

                           For the plaintiff(s):                        April 30, 2020
                           For the defendant(s):                        May 29, 2020

         8)       The deadlines for complete expert disclosures1 for all experts expected to testify
                  at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
                  experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                           For the plaintiff(s):                        April 30, 2020
                           For the defendant(s):                        May 29, 2020
                           Plaintiff(s)’ rebuttal:                      June 30, 2020

         9)       The deposition deadline is August 31, 2020.

                      a. The maximum number of depositions that may be taken by the plaintiffs
                         as a group and the defendants as a group is 12.

                      b. Depositions will be limited by Rule 30(d)(1).

         10)      The deadline for filing motions to dismiss and motions for summary judgment is
                  October 1, 2020.

         11)      The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is September 30, 2020.

         12)      Motions in limine shall be filed seven days before the pretrial conference. It is not
                  the normal practice to hold hearings on motions in limine or to rule on them prior
                  to the first day of trial. Counsel should plan accordingly.


         13)      The parties shall comply with all other stipulations and agreements recited in their
                  Rule 26(f) planning report that are not inconsistent with this order.


         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to
what is stated within their treatment documentation. As to each such expert, any opinions which are not stated
within that expert’s treatment records and reports must be separately and timely disclosed.
8:19-cv-00255-JMG-SMB Doc # 20 Filed: 10/04/19 Page 3 of 3 - Page ID # 99




   14)    All requests for changes of deadlines or settings established herein shall be
          directed to the undersigned magistrate judge, including all requests for changes of
          trial dates. Such requests will not be considered absent a showing of due diligence
          in the timely progression of this case and the recent development of
          circumstances, unanticipated prior to the filing of the motion, which require that
          additional time be allowed.
   Dated this 4th day of October, 2019.
                                               BY THE COURT:


                                               s/ Susan M. Bazis
                                               United States Magistrate Judge
